Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page
Number


--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS    1    

1.1

  Definitions.    1     ARTICLE II PURCHASE AND SALE    6    

2.1

  Sale and Issuance of Series C Preferred Stock at Closing.    6    

2.2

  Closing.    6    

2.3

  Closing Deliveries.    6 ARTICLE III REPRESENTATIONS AND WARRANTIES    7    

3.1

  Representations and Warranties of the Company.    7    

3.2

  Representations and Warranties of the Purchasers.    15 ARTICLE IV OTHER
AGREEMENTS OF THE PARTIES    17    

4.1

  Transfer Restrictions.    17    

4.2

  Acknowledgment of Dilution.    19    

4.3

  Furnishing of Information.    19    

4.4

  Integration.    20    

4.5

  Reservation and Listing of Securities.    20    

4.6

  Conversion and Exercise Procedures.    22    

4.7

  Intentionally Omitted.    22    

4.8

  Securities Laws Disclosure; Publicity.    22    

4.9

  Use of Proceeds.    23    

4.10

  Reimbursement.    23    

4.11

  Default Interest.    23    

4.12

  Rights of Shareholders.    24    

4.13

  MFN Provision.    24    

4.14

  Series B Preferred Stock.    24    

4.15

  Shareholders Rights Plan.    24 ARTICLE V CONDITIONS    25    

5.1

  Conditions Precedent to the Obligations of the Purchasers.    25    

5.2

  Conditions Precedent to the Obligations of the Company.    25 ARTICLE VI
MISCELLANEOUS    26    

6.1

  Termination.    26    

6.2

  Fees and Expenses.    26    

6.3

  Entire Agreement.    26    

6.4

  Notices.    26    

6.5

  Amendments; Waivers.    27    

6.6

  Construction.    27    

6.7

  Successors and Assigns.    27    

6.8

  No Third-Party Beneficiaries.    27    

6.9

  Governing Law; Venue; Waiver Of Jury Trail.    27    

6.10

  Survival.    28    

6.11

  Execution.    28    

6.12

  Severability.    28    

6.13

  Rescission and Withdrawal Right.    28    

6.14

  Replacement of Securities.    28    

6.15

  Remedies.    28    

6.16

  Payment Set Aside.    29    

6.17

  Usury.    29    

6.19

  Adjustments in Share Numbers and Prices.    30



--------------------------------------------------------------------------------

Exhibits:

A

   Form of Certificate of Designations

B

   Registration Rights Agreement

C

   Form of Warrant

D

   Transfer Agent Instructions

E

   Opinion of Company Counsel

 

Schedules:

A

   Purchasers

3.1(e)

   Issuance of Securities

3.1(f)

   Capitalization

3.1(h)

   Material Changes

3.1(J)

   Absence of Litigation

3.1(o)

   Registration Rights

3.1(s)

   Patents and Trademarks

3.1(bb)

   Indebtedness



--------------------------------------------------------------------------------

EXECUTION VERSION

 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is dated as of June 2,
2005, among Global ePoint, Inc., a Nevada corporation (the “Company”), and the
purchasers identified on the signature pages hereto (each, a “Purchaser” and
collectively, the “Purchasers”).

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”), and Rule 506 thereunder, the Company desires to issue and
sell to each Purchaser, and each Purchaser, severally and not jointly, desires
to purchase from the Company, certain securities of the Company as more fully
described in this Agreement.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each of the
Purchasers, severally and not jointly, agree as follows:

 

ARTICLE I

DEFINITIONS

 

1.1 Definitions. In addition to the terms defined elsewhere in this Agreement,
the following terms have the meanings indicated:

 

“Actual Minimum” means, as of any date, the maximum aggregate number of shares
of Common Stock then issued or potentially issuable in the future pursuant to
the Transaction Documents, including any Underlying Shares issuable upon
exercise or conversion in full of all Warrants and Shares, ignoring any limits
on the number of shares of Common Stock that may be owned by a Purchaser at any
one time and (i) assuming that (a) any previously unconverted Shares are held
until the third anniversary of the Closing Date and all dividends thereon are
paid in shares of Common Stock, and (b) the Closing Price at all times on and
after the date of determination equals 100% of the actual Closing Price on the
Trading Day immediately prior to the date of determination, and (ii) giving
effect to the Conversion Price (as defined in the Certificate of Designations)
as in effect on such date, without regard to potential changes in the Closing
Price that may occur thereafter.

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144 under the
Securities Act. With respect to a Purchaser, any investment fund or managed
account that is managed on a discretionary basis by the same investment manager
as such Purchaser will be deemed to be an Affiliate of such Purchaser.

 

“Bankruptcy Event” means any of the following events: (a) the Company or any
Subsidiary commences a case or other proceeding under any bankruptcy,
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or



--------------------------------------------------------------------------------

similar law of any jurisdiction relating to the Company or any Subsidiary
thereof; (b) there is commenced against the Company or any Subsidiary any such
case or proceeding that is not dismissed within 60 days after commencement; (c)
the Company or any Subsidiary is adjudicated insolvent or bankrupt or any order
of relief or other order approving any such case or proceeding is entered; (d)
the Company or any Subsidiary suffers any appointment of any custodian or the
like for it or any substantial part of its property that is not discharged or
stayed within 60 days; (e) the Company or any Subsidiary makes a general
assignment for the benefit of creditors; (f) the Company or any Subsidiary fails
to pay, or states that it is unable to pay or is unable to pay, its debts
generally as they become due; (g) the Company or any Subsidiary calls a meeting
of its creditors with a view to arranging a composition, adjustment or
restructuring of its debts; or (h) the Company or any Subsidiary, by any act or
failure to act, expressly indicates its consent to, approval of or acquiescence
in any of the foregoing or takes any corporate or other action for the purpose
of effecting any of the foregoing.

 

“Business Day” means any day other than Saturday, Sunday or other day on which
commercial banks in The City of New York are authorized or required by law to
remain closed.

 

“Certificate of Designations” means a certificate of designations of the Series
C Preferred Stock, in the form of Exhibit A.

 

“Change of Control” means the occurrence of any of the following in one or a
series of related transactions other than a transaction or transactions
contemplated by the Letter of Intent: (i) an acquisition after the date hereof
by an individual or legal entity or “group” (as described in Rule 13d-5(b)(1)
under the Exchange Act) of more than one-half of the voting rights or equity
interests in the Company; ; (iii) a merger or consolidation of the Company or
any significant Subsidiary or a sale of more than one-half of the assets of the
Company (other than non-homeland security assets) in one or a series of related
transactions, unless following such transaction or series of transactions, the
holders of the Company’s securities prior to the first such transaction continue
to hold at least two-thirds of the voting rights and equity interests in the
surviving entity or acquirer of such assets; (iv) a recapitalization,
reorganization or other transaction involving the Company or any significant
Subsidiary that constitutes or results in a transfer of more than one-half of
the voting rights or equity interests in the Company; (v) consummation of a
“Rule 13e-3 transaction” as defined in Rule 13e-3 under the Exchange Act with
respect to the Company, or (vi) the execution by the Company or its controlling
shareholders of an agreement providing for or reasonably likely to result in any
of the foregoing events.

 

“Closing” means the closing of the purchase and sale of the Securities pursuant
to Section 2.2 upon the satisfaction of each of the conditions set forth in
Sections 5.1 and 5.2.

 

“Closing Date” means the date of the Closing.

 

“Closing Price” means, for any date, the price determined by the first of the
following clauses that applies: (a) if the Common Stock is then listed or quoted
on an Eligible Market or any other national securities exchange, the closing bid
price per share of the Common Stock for such date (or the nearest preceding
date) on the primary Eligible Market or exchange on which the Common Stock is
then listed or quoted; (b) if prices for the Common Stock are then quoted on the
OTC Bulletin Board, the closing bid price per share of the

 

2



--------------------------------------------------------------------------------

Common Stock for such date (or the nearest preceding date) so quoted; (c) if
prices for the Common Stock are then reported in the “Pink Sheets” published by
Pink Sheets LLC (or a similar organization or agency succeeding to its functions
of reporting prices), the most recent closing bid price per share of the Common
Stock so reported; or (d) in all other cases, the fair market value of a share
of Common Stock as determined by an independent appraiser selected in good faith
by Purchasers holding a majority of the Securities, the cost of which shall be
paid by the Company.

 

“Commission” means the Securities and Exchange Commission.

 

“Common Stock” means the common stock of the Company, par value $0.03 per share.

 

“Company Counsel” means Preston Gates & Ellis LLP, counsel to the Company.

 

“Convertible Securities” shall mean any evidence of indebtedness, shares,
options, warrants or other securities directly or indirectly convertible into or
exercisable or exchangeable for shares of Common Stock.

 

“Effective Date” means the date that an Underlying Shares Registration Statement
is declared effective by the Commission.

 

“Eligible Market” means any of the New York Stock Exchange, the American Stock
Exchange, the NASDAQ National Market, the NASDAQ SmallCap Market or the OTC
Bulletin Board.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“GAAP” means United States generally accepted accounting principles, as
recognized by the American Institute of Certified Public Accountants or the
Financial Accounting Standards Board, consistently applied and maintained on a
consistent basis for the Company and its Subsidiaries throughout the period
indicated and consistent with the prior financial practice of the Company;
provided, however, that any accounting principle or practice required to be
changed by the American Institute of Certified Public Accountants or the
Financial Accounting Standards Board (or other appropriate board or committee of
either) in order to continue as a generally accepted accounting principle or
practice may be so changed.

 

“Letter of Intent” means that certain letter dated May 27, 2005 between the
Company and Astrophysics, Inc. regarding the proposed acquisition of
Astrophysics, Inc. by the Company and the related financing (the “Financing”)
described therein.

 

“Lien” means any lien, charge, claim, security interest, encumbrance, right of
first refusal or other restriction.

 

“Losses” means any and all losses, claims, damages, liabilities, settlement
costs and expenses, including without limitation costs of preparation of legal
action and reasonable attorneys’ fees.

 

“Options” means any rights, warrants or options to subscribe for or purchase
Common Stock or Convertible Securities.

 

3



--------------------------------------------------------------------------------

“Person” means any individual or corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or any court or
other federal, state, local or other governmental authority or other entity of
any kind.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

 

“Registration Rights Agreement” means the Registration Rights Agreement, dated
on or around the Closing Date, among the Company and the Purchasers, in the form
of Exhibit B.

 

“Required Effectiveness Date” means the date on which an Underlying Shares
Registration Statement is required to become effective pursuant to the
Registration Rights Agreement.

 

“Required Minimum” means, as of any date, the maximum aggregate number of shares
of Common Stock then issued or potentially issuable in the future pursuant to
the Transaction Documents, including any Underlying Shares issuable upon
exercise or conversion in full of all Warrants and Convertible Securities,
ignoring any limits on the number of shares of Common Stock that may be owned by
a Purchaser at any one time and (i) assuming that (a) any previously unconverted
Shares are held until the third anniversary of the Closing Date or, if earlier,
until maturity, and all dividends thereon are paid in shares of Common Stock,
and (b) the Closing Price at all times on and after the date of determination
equals 50% of the actual Closing Price on the Trading Day immediately prior to
the date of determination, and (ii) giving effect to the Conversion Price (as
defined in the Certificate of Designations) as in effect on such date, without
regard to potential changes in the Closing Price that may occur thereafter.

 

“Rule 144,” “Rule 415,” and “Rule 424” means Rule 144, Rule 415 and Rule 424,
respectively, promulgated by the Commission pursuant to the Securities Act, as
such Rules may be amended from time to time, or any similar rule or regulation
hereafter adopted by the Commission having substantially the same effect as such
Rule.

 

“Securities” means the Shares, the Warrants and the Underlying Shares.

 

“Senior Debt” means any indebtedness of the Company from the date hereof that is
senior to any indebtedness set forth on Schedule 3.1(bb) in right of payment,
whether with respect to interest or upon liquidation or dissolution, or
otherwise.

 

“Series C Preferred Stock” means the Series C Convertible Preferred Stock, no
par value, of the Company, which is convertible into shares of Common Stock.

 

“Shares” means an aggregate of 1,250,004 shares of Series C Preferred Stock,
which are being purchased by the Purchasers pursuant to this Agreement.

 

“Subsidiary” means any subsidiary of the Company that is required to be listed
in Schedule 3.1(a).

 

4



--------------------------------------------------------------------------------

“Trading Day” means (a) any day on which the Common Stock is listed or quoted
and traded on an Eligible Market or (b) if trading ceases to occur on an
Eligible Market, any Business Day.

 

“Trading Market” means the NASDAQ SmallCap Market or any other national
securities exchange, market or trading or quotation facility on which the Common
Stock is then listed or quoted.

 

“Transaction Documents” means this Agreement, the Securities, the Registration
Rights Agreement, the Certificate of Designations, and any other documents or
agreements executed in connection with the transactions contemplated hereunder.

 

“Transfer Agent Instructions” means the Irrevocable Transfer Agent Instructions,
in the form of Exhibit D, executed by the Company and delivered to the Company’s
transfer agent.

 

“Triggering Event” means any of the following events: (a) immediately prior to
any Bankruptcy Event; (b) the Common Stock is not listed or quoted, or is
suspended from trading, on an Eligible Market for a period of seven consecutive
Trading Days or for a period of twenty Trading Days (which need not be
consecutive Trading Days) in any 12 month period; (c) the Company fails for any
reason to deliver a certificate evidencing any Securities to a Purchaser as
required pursuant to any Transaction Document within five Trading Days after
delivery of notice of failure to deliver by Purchaser or the exercise or
conversion rights of the Holders pursuant to the Transaction Documents are
otherwise suspended for any reason other than a breach of the Transaction
Documents by the Purchasers; (d) the Company fails to have available a
sufficient number of authorized but unissued and otherwise unreserved shares of
Common Stock available to issue Underlying Shares upon any exercise of the
Warrants or any conversion of convertible Securities; (e) any other Event (as
defined in the Registration Rights Agreement) occurs and remains uncured for 90
days; (f) the Company fails to make any cash payment required under the
Transaction Documents and such failure is not cured within ten Trading Days
after notice of such default is first given to the Company by a Purchaser; or
(i) the Company shall issue equity securities of the Company (other than any
such securities issued in connection with the acquisition of Astrophysics, Inc
as described in the Letter of Intent or the financing described therein) which
shall be senior to the Series C Preferred Stock in right of payment, or with
respect to dividends, liquidation, or dissolution .

 

“Underlying Shares” means the shares of Common Stock issuable upon conversion of
the Shares and upon exercise of the Warrants and in satisfaction of any other
obligation of the Company to issue shares of Common Stock pursuant to the
Transaction Documents.

 

“Underlying Shares Registration Statement” means a registration statement
meeting the requirements set forth in the Registration Rights Agreement and
covering the resale of the Securities by the Purchasers.

 

“Volume Weighted Average Price” means, with respect to any particular Trading
Day or for any particular period, the volume weighted average trading price per
share of Common Stock on such date or for such period on an Eligible Market as
reported by Bloomberg, L.P., or any successor performing similar functions.

 

“Warrant” means a Common Stock purchase warrant, in the form of Exhibit C.

 

5



--------------------------------------------------------------------------------

ARTICLE II

PURCHASE AND SALE

 

2.1 Sale and Issuance of Series C Preferred Stock at Closing. Subject to the
terms and conditions of this Agreement, each Purchaser agrees, severally and not
jointly, to purchase at the Closing and the Company agrees to sell and issue to
each Purchaser at the Closing, that number of shares of Series C Preferred Stock
set forth opposite such Purchaser’s name on Schedule A hereto under the heading
“Shares” and a Warrant to acquire that number of shares of Common Stock
indicated on Schedule A hereto under the heading “Warrant Shares”, for the
aggregate purchase price set forth opposite such Purchaser’s name on Schedule A
hereto under the heading “Purchase Price”.

 

2.2 Closing. The purchase and sale of the Shares pursuant to the terms of
Section 2.1 shall take place at the offices of Proskauer Rose LLP in New York,
New York, at 10:00 a.m. on the date each of the conditions set forth in Sections
5.1 and 5.2 have been satisfied, or at such other time and place as the Company
and the Purchasers mutually agree upon in writing (which time and place are
designated as the “Closing”).

 

2.3 Closing Deliveries.

 

(a) At the Closing, the Company shall deliver or cause to be delivered to each
Purchaser the following:

 

(i) one or more stock certificates evidencing that number of Shares indicated on
Schedule A hereto under the heading “Shares”, registered in the name of such
Purchaser;

 

(ii) a Warrant, registered in the name of such Purchaser, pursuant to which such
Purchaser shall have the right to acquire that number of shares of Common Stock
indicated on Schedule A hereto under the heading “Warrant Shares”;

 

(iii) evidence that the Certificate of Designations has been filed and become
effective on or prior to the Closing Date with the Secretary of State of Nevada,
in form and substance mutually agreed to by the parties;

 

(iv) the legal opinion of Company Counsel, in the form of Exhibit E, executed by
such counsel and delivered to the Purchasers;

 

(v) the Registration Rights Agreement duly executed by the Company;

 

(vi) duly executed Transfer Agent Instructions delivered to the Company’s
transfer agent; and

 

(vii) any other documents reasonably requested by a Purchaser or counsel to any
Purchaser in connection with the Closing.

 

6



--------------------------------------------------------------------------------

(b) At the Closing, each Purchaser shall deliver or cause to be delivered to the
Company the following:

 

(i) the purchase price set forth opposite such Purchaser’s name on Schedule A
hereto under the heading “Purchase Price”, in United States dollars and in
immediately available funds, by wire transfer to an account designated in
writing by the Company for such purpose; and

 

(ii) the Registration Rights Agreement duly executed by such Purchaser.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

3.1 Representations and Warranties of the Company. The Company hereby makes the
following representations and warranties to each of the Purchasers:

 

(a) Subsidiaries. The Company has no direct or indirect Subsidiaries other than
those listed in Schedule 3.1(a). Except as disclosed in Schedule 3.1(a), the
Company owns, directly or indirectly, all of the capital stock or comparable
equity interests of each Subsidiary free and clear of any Lien and all the
issued and outstanding shares of capital stock or comparable equity interest of
each Subsidiary are validly issued and are fully paid, non-assessable and free
of preemptive and similar rights.

 

(b) Organization and Qualification. Each of the Company and the Subsidiaries is
an entity duly organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation or organization (as applicable), with
the requisite power and authority to own and use its properties and assets and
to carry on its business as currently conducted. Neither the Company nor any
Subsidiary is in violation of any of the provisions of its respective
certificate or articles of incorporation, bylaws or other organizational or
charter documents. Each of the Company and the Subsidiaries is duly qualified to
do business and is in good standing as a foreign corporation or other entity in
each jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary, except where the failure to be
so qualified or in good standing, as the case may be, could not, individually or
in the aggregate, (i) adversely affect the legality, validity or enforceability
of any Transaction Document, (ii) have or result in a material adverse effect on
the results of operations, assets, prospects, business or condition (financial
or otherwise) of the Company and the Subsidiaries, taken as a whole on a
consolidated basis, or (iii) adversely impair the Company’s ability to perform
fully on a timely basis its obligations under any of the Transaction Documents
(any of (i), (ii) or (iii), a “Material Adverse Effect”).

 

(c) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the

 

7



--------------------------------------------------------------------------------

transactions contemplated by each of the Transaction Documents and otherwise to
carry out its obligations hereunder and thereunder. The execution and delivery
of each of the Transaction Documents by the Company and the consummation by it
of the transactions contemplated hereby and thereby have been duly authorized by
all necessary action on the part of the Company and no further consent or action
is required by the Company, its Board of Directors or its shareholders. Each of
the Transaction Documents has been (or upon delivery will be) duly executed by
the Company and is, or when delivered in accordance with the terms hereof, will
constitute, the valid and binding obligation of the Company enforceable against
the Company in accordance with its terms.

 

(d) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby do not and will not (i) conflict with or violate
any provision of the Company’s or any Subsidiary’s certificate or articles of
incorporation, bylaws or other organizational or charter documents, (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound or affected, or
(iii) assuming the accuracy of Purchasers’ representations and warranties and
compliance by the Purchasers’ of their respective covenants as set forth in this
Agreement, result in a violation of any law, rule, regulation, order, judgment,
injunction, decree or other restriction of any court or governmental authority
to which the Company or a Subsidiary is subject (including federal and state
securities laws and regulations and the rules and regulations of any
self-regulatory organization to which the Company or its securities are
subject), or by which any property or asset of the Company or a Subsidiary is
bound or affected.

 

(e) Issuance of the Securities. Except as described in Schedule 3.1(e), the
Securities (including the Underlying Shares) are duly authorized and, when
issued and paid for in accordance with the Transaction Documents, will be duly
and validly issued, fully paid and nonassessable, free and clear of all Liens
(other than restrictions under applicable securities laws) and shall not be
subject to preemptive rights or similar rights of shareholders. The Company has
reserved from its duly authorized capital stock the maximum number of shares of
Common Stock issuable upon exercise of the Warrants.

 

(f) Capitalization. The number of shares and type of all authorized, issued and
outstanding capital stock, options and other securities of the Company (whether
or not presently convertible into or exercisable or exchangeable for shares of
capital stock of the Company) is set forth in Schedule 3.1(f). All outstanding
shares of capital stock are duly authorized, validly issued, fully paid and
nonassessable and have been issued in compliance with all

 

8



--------------------------------------------------------------------------------

applicable securities laws. Except as disclosed in Schedule 3.1(f), (i) there
are no outstanding options, warrants, script rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exercisable or exchangeable for, or giving any
Person any right to subscribe for or acquire, any shares of Common Stock, or
contracts, commitments, understandings or arrangements by which the Company or
any Subsidiary is or may become bound to issue additional shares of Common
Stock, or securities or rights convertible or exchangeable into shares of Common
Stock and (ii) there are no anti-dilution or price adjustment provisions
contained in any security issued by the Company (or in any agreement providing
rights to security holders) that would cause the issue and sale of the
Securities (including the Underlying Shares) to obligate the Company to issue
shares of Common Stock or other securities to any Person (other than the
Purchasers) or result in a right of any holder of Company securities to adjust
the exercise, conversion, exchange or reset price under such securities. To the
knowledge of the Company, except as specifically disclosed in Schedule 3.1(f),
no Person or group of related Persons beneficially owns (as determined pursuant
to Rule 13d-3 under the Exchange Act), or has the right to acquire, by agreement
with or by obligation binding upon the Company, beneficial ownership of in
excess of 5% of the outstanding Common Stock, ignoring for such purposes any
limitation on the number of shares of Common Stock that may be owned at any
single time.

 

(g) SEC Reports; Financial Statements. The Company has filed all reports
required to be filed by it under the Exchange Act, including pursuant to Section
13(a) or 15(d) thereof, for the twelve months preceding the date hereof (or such
shorter period as the Company was required by law to file such material) (the
foregoing materials filed by the Company since April 12, 2004 (together with any
materials filed since such date by the Company under the Exchange Act, whether
or not required) being collectively referred to herein as the “SEC Reports” and,
together with this Agreement and the Schedules to this Agreement, the
“Disclosure Materials”) on a timely basis or has received a valid extension of
such time of filing and has filed any such SEC Reports prior to the expiration
of any such extension. As of their respective dates, the SEC Reports complied in
all material respects with the requirements of the Securities Act and the
Exchange Act and the rules and regulations of the Commission promulgated
thereunder, and none of the SEC Reports, when filed, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. The
financial statements of the Company included in the SEC Reports comply in all
material respects with applicable accounting requirements and the rules and
regulations of the Commission with respect thereto as in effect at the time of
filing. Such financial statements have been prepared in accordance with United
States GAAP, except as may be otherwise specified in such financial statements
or the notes thereto, and fairly present in all material respects the financial
position of the Company and its consolidated subsidiaries as of and for the
dates thereof and the results of operations and cash flows for the periods then
ended, subject, in the

 

9



--------------------------------------------------------------------------------

case of unaudited statements, to normal, immaterial, year-end audit adjustments.
All material agreements to which the Company or any Subsidiary is a party or to
which the property or assets of the Company or any Subsidiary are subject are
included as part of or specifically identified in the SEC Reports.

 

(h) Material Changes. Since the date of the latest audited financial statements
included within the SEC Reports, except as specifically disclosed in the SEC
Reports or in Schedule 3.1(h), (i) there has been no event, occurrence or
development that, individually or in the aggregate, has had or that could result
in a Material Adverse Effect, (ii) the Company has not incurred any material
liabilities (contingent or otherwise) other than (A) trade payables and accrued
expenses incurred in the ordinary course of business consistent with past
practice or (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or required to be disclosed in filings
made with the Commission, (iii) the Company has not materially altered its
method of accounting or the identity of its auditors, except as disclosed in its
SEC Reports, (iv) the Company has not declared or made any dividend or
distribution of cash or other property to its shareholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock, and (v) the Company has not issued any equity securities to any officer,
director or Affiliate, except pursuant to existing Company stock-based plans.

 

(i) Absence of Litigation. There is no action, suit, claim, proceeding, inquiry
or investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the
Company, threatened against or affecting the Company or any of its Subsidiaries
that could, individually or in the aggregate, have a Material Adverse Effect.

 

(j) Compliance. Neither the Company nor any Subsidiary (i) is in default under
or in violation of (and no event has occurred that has not been waived that,
with notice or lapse of time or both, would result in a default by the Company
or any Subsidiary under), nor has the Company or any Subsidiary received notice
of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii) is in violation of any
order of any court, arbitrator or governmental body, or (iii) is or has been in
violation of any statute, rule or regulation of any governmental authority,
including without limitation all foreign, federal, state and local laws relating
to taxes, environmental protection, occupational health and safety, product
quality and safety and employment and labor matters, except in each case as
could not, individually or in the aggregate, have or result in a Material
Adverse Effect.

 

(k) Title to Assets. The Company and the Subsidiaries have good and marketable
title in fee simple to all real property owned by them that is material to the
business of the Company and the Subsidiaries and good and

 

10



--------------------------------------------------------------------------------

marketable title in all personal property owned by them that is material to the
business of the Company and the Subsidiaries, in each case free and clear of all
Liens, except for Liens as do not materially affect the value of such property
and do not materially interfere with the use made and proposed to be made of
such property by the Company and the Subsidiaries. Any real property and
facilities held under lease by the Company and the Subsidiaries are held by them
under valid, subsisting and enforceable leases of which the Company and the
Subsidiaries are in compliance.

 

(l) Certain Fees. Except for the fees described in Schedule 3.1(l), all of which
are payable to registered broker-dealers, no brokerage or finder’s fees or
commissions are or will be payable by the Company to any broker, financial
advisor or consultant, finder, placement agent, investment banker, bank or other
Person with respect to the transactions contemplated by this Agreement, and the
Company has not taken any action that would cause any Purchaser to be liable for
any such fees or commissions.

 

(m) Private Placement. Neither the Company nor any Person acting on the
Company’s behalf has sold or offered to sell or solicited any offer to buy the
Securities by means of any form of general solicitation or advertising. Neither
the Company nor any of its Affiliates nor any Person acting on the Company’s
behalf has, directly or indirectly, at any time within the past six months, made
any offer or sale of any security or solicitation of any offer to buy any
security under circumstances that would (i) eliminate the availability of the
exemption from registration under Regulation D under the Securities Act in
connection with the offer and sale of the Securities as contemplated hereby or
(ii) cause the offering of the Securities pursuant to the Transaction Documents
to be integrated with prior offerings by the Company for purposes of any
stockholder approval provisions under the rules and regulations of any Trading
Market. The Company is not, and is not an Affiliate of, an “investment company”
within the meaning of the Investment Company Act of 1940, as amended. The
Company is not a United States real property holding corporation within the
meaning of the Foreign Investment in Real Property Tax Act of 1980.

 

(n) Listing and Maintenance Requirements. The Company has not, in the two years
preceding the date hereof, received notice (written or oral) from any Trading
Market on which the Common Stock is or has been listed or quoted to the effect
that the Company is not in compliance with the listing or maintenance
requirements of such Trading Market. The Company is, and has no reason to
believe that it will not in the foreseeable future continue to be, in compliance
with all such listing and maintenance requirements.

 

(o) Registration Rights. Except as described in Schedule 3.1(o), the Company has
not granted or agreed to grant to any Person any rights (including “piggy-back”
registration rights) to have any securities of the Company registered with the
Commission or any other governmental authority that have not been satisfied.

 

11



--------------------------------------------------------------------------------

(p) Application of Takeover Protections. There is no control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision under the Company’s charter
documents or the laws of its state of incorporation that is or could become
applicable to any of the Purchasers as a result of the Purchasers and the
Company fulfilling their obligations or exercising their rights under the
Transaction Documents, including, without limitation, as a result of the
Company’s issuance of the Securities and the Purchasers’ ownership of the
Securities.

 

(q) Disclosure. The Company confirms that it has not provided any of the
Purchasers or their agents or counsel with any information that constitutes or
might constitute material, nonpublic information, except as may be disclosed in
the Press Release described in Section 4.8, below or in the press release to be
issued prior to 8:30 a.m. on June 3, 2005 disclosing all material terms of the
Letter of Intent (the “Astrophysics Press Release”). The Company understands and
confirms that each of the Purchasers will rely on the foregoing representations
in effecting transactions in securities of the Company. This Agreement,
including the Schedules hereto, furnished by or on behalf of the Company are
true and correct and do not contain any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements made
therein, in the light of the circumstances under which they were made, not
misleading. Except as may be disclosed in the Press Release described in Section
4.8 or the Astrophysics Press Release, no event or circumstance has occurred or
information exists with respect to the Company or any of its Subsidiaries or its
or their business, properties, prospects, operations or financial conditions,
which, under applicable law, rule or regulation, requires public disclosure or
announcement by the Company but which has not been so publicly announced or
disclosed. The Company acknowledges and agrees that no Purchaser makes or has
made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in Section 3.2.

 

(r) Acknowledgment Regarding Purchasers’ Purchase of Securities. The Company
acknowledges and agrees that each of the Purchasers is acting solely in the
capacity of an arm’s length purchaser with respect to this Agreement and the
transactions contemplated hereby. The Company further acknowledges that no
Purchaser is acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to this Agreement and the transactions
contemplated hereby and any advice to the Company given by any Purchaser or any
of their respective representatives or agents in connection with this Agreement
and the transactions contemplated hereby is merely incidental to the Purchasers’
purchase of the Securities. The Company further represents to each Purchaser
that the Company’s decision to enter into this Agreement has been based solely
on the independent evaluation of the transactions contemplated hereby by the
Company and its representatives.

 

12



--------------------------------------------------------------------------------

(s) Patents and Trademarks. The Company and the Subsidiaries have, or have
rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, copyrights, licenses and other similar
rights that are necessary or material for use in connection with their
respective businesses as described in the SEC Reports and which the failure to
so have could have a Material Adverse Effect (collectively, the “Intellectual
Property Rights”). Neither the Company nor any Subsidiary has received a written
notice that the Intellectual Property Rights used by the Company or any
Subsidiary violates or infringes upon the rights of any Person where the alleged
violation or infringement, if true, could have a Material Adverse Effect. To the
knowledge of the Company, all such Intellectual Property Rights are enforceable
and there is no existing infringement by another Person of any of the
Intellectual Property Rights.

 

(t) Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged. Neither the Company nor any Subsidiary has any
reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business without a
significant increase in cost.

 

(u) Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not, individually or in the aggregate, have or
result in a Material Adverse Effect (“Material Permits”), and neither the
Company nor any Subsidiary has received any notice of proceedings relating to
the revocation or modification of any Material Permit.

 

(v) Transactions With Affiliates and Employees. Except as set forth in SEC
Reports filed at least ten days prior to the date hereof, none of the officers
or directors of the Company and, to the knowledge of the Company, none of the
employees of the Company is presently a party to any transaction with the
Company or any Subsidiary (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner.

 

(w) Form S-3 Eligibility. The Company is eligible to register the resale of its
Common Stock for resale by the Purchasers under Form S-3 promulgated under the
Securities Act.

 

13



--------------------------------------------------------------------------------

(x) Solvency. Based on the financial condition of the Company as of the Closing
Date, (i) the Company’s fair saleable value of its assets exceeds the amount
that will be required to be paid on or in respect of the Company’s existing
debts and other liabilities (including known contingent liabilities) as they
mature; (ii) the Company’s assets do not constitute unreasonably small capital
to carry on its business for the current fiscal year as now conducted and as
proposed to be conducted including its capital needs taking into account the
particular capital requirements of the business conducted by the Company, and
projected capital requirements and capital availability thereof; and (iii) the
current cash flow of the Company, together with the proceeds the Company would
receive, were it to liquidate all of its assets, after taking into account all
anticipated uses of the cash, would be sufficient to pay all amounts on or in
respect of its debt when such amounts are required to be paid. The Company does
not intend to incur debts beyond its ability to pay such debts as they mature
(taking into account the timing and amounts of cash to be payable on or in
respect of its debt).

 

(y) Internal Accounting Controls. Except as disclosed in the SEC Reports, the
Company and the Subsidiaries maintain a system of internal accounting controls
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorizations, (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain asset accountability, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization, and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.

 

(z) Sarbanes-Oxley Act. The Company is in compliance with applicable
requirements of the Sarbanes-Oxley Act of 2002 and applicable rules and
regulations promulgated by the Commission thereunder in effect as of the date of
this Agreement, except where such noncompliance could not be reasonably expected
to have, individually or in the aggregate, a Material Adverse Effect.

 

(aa) Ranking. The Series C Preferred Stock is (i) senior to the Company’s Series
B Preferred Stock and to all other equity interests in the Company outstanding
as of the Closing Date in right of payment, whether with respect to dividends or
upon liquidation or dissolution, or otherwise other than the Series A Preferred
Stock and (ii) will be senior to all other equity or equity equivalent
securities issued by the Corporation after the Closing Date, other than
preferred stock issued by the Corporation contemporaneously, and in connection,
with the Corporation’s acquisition of Astrophysics, Inc. described in the Letter
of Intent.

 

(bb) Indebtedness. Except as set forth on Schedule 3.1(bb) and (i) trade
payables arising in the ordinary course of business not more than sixty (60)
days past due, and (ii) other indebtedness incurred in the ordinary course of
business not exceeding $100,000, the Company does not have any indebtedness.

 

14



--------------------------------------------------------------------------------

3.2 Representations and Warranties of the Purchasers. Each Purchaser hereby, as
to itself only and for no other Purchaser, represents and warrants to the
Company as follows:

 

(a) Organization; Authority. Such Purchaser is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out its obligations hereunder and thereunder.
The purchase by such Purchaser of the Securities hereunder has been duly
authorized by all necessary action on the part of such Purchaser. Each of this
Agreement and the Registration Rights Agreement has been duly executed by such
Purchaser, and when delivered by such Purchaser in accordance with the terms
hereof, will constitute the valid and legally binding obligation of such
Purchaser, enforceable against it in accordance with its terms.

 

(b) Investment Intent. Such Purchaser is acquiring the Securities for investment
purposes only and not with a view to or for distributing or reselling such
Securities or any part thereof, without prejudice, however, to such Purchaser’s
right, subject to the provisions of this Agreement and the Registration Rights
Agreement, at all times to sell or otherwise dispose of all or any part of such
Securities pursuant to an effective registration statement under the Securities
Act or under an exemption from such registration and in compliance with
applicable federal and state securities laws. Nothing contained herein shall be
deemed a representation or warranty by such Purchaser to hold Securities for any
period of time. Such Purchaser is acquiring the Securities hereunder in the
ordinary course of its business. Such Purchaser does not have any agreement or
understanding, directly or indirectly, with any Person to distribute any of the
Securities.

 

(c) Purchaser Status. At the time such Purchaser was offered the Securities, it
was, and at the date hereof it is an “accredited investor” as defined in Rule
501(a) under the Securities Act.

 

(d) Experience of such Purchaser. Such Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment.

 

(e) Restrictions on Securities. Each Purchaser understands that the Securities
have not been registered under the Securities Act and may not be offered,
resold, pledged or otherwise transferred except (a) pursuant to an

 

15



--------------------------------------------------------------------------------

exemption from registration under the Securities Act or pursuant to an effective
registration statement in compliance with Section 5 under the Securities Act and
(b) in accordance with all applicable securities laws of the states of the
United States and other jurisdictions.

 

(f) No Conflicts. Each Purchaser represents and warrants to the Company that (i)
the purchase of the Securities to be purchased by it has been duly and properly
authorized and this Agreement has been duly executed and delivered by it or on
its behalf and constitutes the valid and legally binding obligation of the
Purchaser, enforceable against the Purchaser in accordance with its terms,
subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors’ rights generally and to general principles of equity; and (ii) the
purchase of the Securities to be purchased by it does not conflict with or
violate its charter, other organizational documents or any law, regulation or
court order applicable to it.

 

(g) Compliance with Laws. Each Purchaser represents and warrants to the Company
is in compliance with all securities laws applicable to it and the transactions
contemplated by the Transaction Documents, including all securities laws, rules
and regulations in respect of the stabilization or manipulation of the price of
the Common Stock.

 

(h) Access to Information. Each Purchaser acknowledges it or its representatives
have reviewed the Disclosure Materials and further acknowledges that it or its
representatives have been afforded (i) the opportunity to ask such questions as
it has deemed necessary of, and to receive answers from, representatives of the
Company concerning the terms and conditions of the offering of the Securities
and the merits and risks of investing in the Securities; (ii) access to
information about the Company and the Company’s financial condition, results of
operations, business, properties, management and prospects sufficient to enable
it to evaluate its investment in the Securities; and (iii) the opportunity to
obtain such additional information which the Company possesses or can acquire
without unreasonable effort or expense that is necessary to verify the accuracy
and completeness of the information contained in the Disclosure Materials.

 

(i) Reliance on Disclosure Materials. Each Purchaser represents and warrants to
the Company that it has based its investment decision solely upon the
information contained in the Disclosure Materials and such other information as
may have been provided to it or its representatives by the Company in response
to their inquiries, and has not based its investment decision on any research or
other report regarding the Company prepared by any third party (“Third Party
Reports”). Each Purchaser understands and acknowledges that (i) the Company does
not endorse any Third Party Reports and (ii) its actual results may differ
materially from those projected in any Third Party Report.

 

16



--------------------------------------------------------------------------------

(j) Forward Looking Statements. Each Purchaser understands and acknowledges that
(i) any forward-looking information included in the Disclosure Materials
supplied to Purchaser by the Company or its management is subject to risks and
uncertainties, including those risks and uncertainties set forth in the
Disclosure Materials; and (ii) the Company’s actual results may differ
materially from those projected by the Company or its management in such
forward-looking information.

 

(k) Private Placement. Each Purchaser understands and acknowledges that (i) the
Securities are offered and sold without registration under the Securities Act in
a private placement that is exempt from the registration provisions of the
Securities Act and (ii) the availability of such exemption depends in part on,
and that the Company and its counsel will rely upon, the accuracy and
truthfulness of the foregoing representations and Purchaser hereby consents to
such reliance.

 

(l) Certain Trading Limitations. Each Purchaser agrees that, for as long it owns
any outstanding shares of Series C Preferred Stock, it will not enter into any
Short Sales. For purposes of this Section 3.2(h), a “Short Sale” by a Purchaser
means a sale of Common Stock that is marked as a short sale and that is executed
at a time when such Purchaser has no equivalent offsetting long position in the
Common Stock. For purposes of determining whether a Purchaser has an equivalent
offsetting long position in the Common Stock, all Common Stock and all Common
Stock that would be issuable upon conversion or exercise in full of all Options
then held by such Purchaser (assuming that such Options were then fully
convertible or exercisable, notwithstanding any provisions to the contrary, and
giving effect to any conversion or exercise price adjustments scheduled to take
effect in the future) shall be deemed to be held long by such Purchaser.

 

ARTICLE IV

OTHER AGREEMENTS OF THE PARTIES

 

4.1 Transfer Restrictions.

 

(a) Securities may only be disposed of pursuant to an effective registration
statement under the Securities Act or pursuant to an available exemption from
the registration requirements of the Securities Act, and in compliance with any
applicable state securities laws. In connection with any transfer of Securities
other than pursuant to an effective registration statement or to the Company or
pursuant to Rule 144(k), except as otherwise set forth herein, the Company may
require the transferor to provide to the Company an opinion of counsel selected
by the transferor, the form and substance of which opinion shall be reasonably
satisfactory to the Company, to the effect that such transfer does not require
registration under the Securities Act. Notwithstanding the foregoing, the
Company hereby consents to and agrees to register on the books of the

 

17



--------------------------------------------------------------------------------

Company and with its transfer agent, without any such legal opinion required of
such Purchaser, any transfer of Securities by a Purchaser to an Affiliate of
such Purchaser, provided that the transferee certifies to the Company that it is
an “accredited investor” as defined in Rule 501(a) under the Securities Act.

 

(b) The Purchasers agree to the imprinting, so long as is required by this
Section 4.1(b), of the following legend on any certificate evidencing
Securities:

 

[NEITHER] THESE SECURITIES [NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
EXERCISABLE] HAVE [NOT] BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN COMPLIANCE WITH
APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS. NOTWITHSTANDING THE
FOREGOING, THESE SECURITIES AND THE SECURITIES ISSUABLE UPON EXERCISE OF THESE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN OR FINANCING ARRANGEMENT SECURED BY SUCH SECURITIES SUBJECT TO THE
PROVISIONS OF THIS LEGEND AND THE SECURITIES ACT.

 

Subject to and in reliance upon compliance of Purchasers with Section 6 of the
Registration Rights Agreement, certificates evidencing Securities shall not be
required to contain such legend or any other legend (i) while a Registration
Statement covering the resale of such Securities is effective under the
Securities Act, or (ii) following any sale of such Securities pursuant to Rule
144, or (iii) if such Securities are eligible for sale under Rule 144(k), or
(iv) if such legend is not required under applicable requirements of the
Securities Act (including judicial interpretations and pronouncements issued by
the Staff of the Commission). The Company shall cause its counsel to issue the
letter included in the Transfer Agent Instructions to the Company’s transfer
agent on the Effective Date. Following the Effective Date or at such earlier
time as a legend is no longer required for certain Securities, the Company will,
no later than three Trading Days following the receipt by the Company of notice
that a Purchaser has delivered to the Company or the Company’s transfer agent a
legended certificate representing such Securities, deliver or cause to be
delivered to such Purchaser a certificate representing such Securities that is
free from all restrictive and other legends. The Company may not make any
notation on its records or give instructions to any transfer agent of the
Company that enlarge the restrictions on transfer set forth in this Section.

 

(c) The Company acknowledges and agrees that a Purchaser may from time to time
pledge or grant a security interest in some or all of the

 

18



--------------------------------------------------------------------------------

Securities in connection with a bona fide margin agreement or other loan or
financing arrangement secured by the Securities and, if required under the terms
of such agreement, loan or arrangement, such Purchaser may transfer pledged or
secured Securities to the pledgees or secured parties. Such a pledge or transfer
would not be subject to approval of the Company and no legal opinion of the
pledgee, secured party or pledgor shall be required in connection therewith.
Further, no notice shall be required of such pledge. At the appropriate
Purchaser’s expense, the Company will execute and deliver such reasonable
documentation as a pledgee or secured party of Securities may reasonably request
in connection with a pledge or transfer of the Securities, including the
preparation and filing of any required prospectus supplement under Rule
424(b)(3) of the Securities Act or other applicable provision of the Securities
Act to appropriately amend the list of selling stockholders thereunder.

 

(d) In addition to any other rights available to a Purchaser, if the Company
fails to deliver to such Purchaser a certificate representing Common Stock by
the third Trading Day after the date on which delivery of such certificate is
required by any Transaction Document, and if after such third Trading Day such
Purchaser purchases (in an open market transaction or otherwise) shares of
Common Stock to deliver in satisfaction of a sale by such Purchaser of the
shares that the Purchaser anticipated receiving from the Company (a “Buy-In”),
then, in the Purchaser’s sole discretion, the Company shall, within three
Trading Days after such Purchaser’s request either (i) pay cash to such
Purchaser in an amount equal to such Purchaser’s total purchase price (including
brokerage commissions, if any) for the shares of Common Stock so purchased (the
“Buy-In Price”), at which point the Company’s obligation to deliver such
certificate (and to issue such Common Stock) shall terminate, or (ii) promptly
honor its obligation to deliver to such Purchaser a certificate or certificates
representing such Common Stock and pay cash to such Purchaser in an amount equal
to the excess (if any) of the Buy-In Price over the product of (A) such number
of shares of Common Stock, times (B) the Closing Price on the date of the event
giving rise to the Company’s obligation to deliver such certificate.

 

4.2 Acknowledgment of Dilution. The Company acknowledges that the issuance of
the Securities will result in dilution of the outstanding shares of Common
Stock, which dilution may be substantial under certain market conditions. The
Company further acknowledges that its obligations under the Transaction
Documents, including without limitation its obligation to issue the Securities
pursuant to the Transaction Documents, are unconditional and absolute and not
subject to any right of set off, counterclaim, delay or reduction, regardless of
the effect of any such dilution or any claim that the Company may have against
any Purchaser.

 

4.3 Furnishing of Information. As long as any Purchaser owns Securities, the
Company covenants to timely file (or obtain extensions in respect thereof and
file within the applicable grace period) all reports required to be filed by the
Company after the date hereof pursuant to the Exchange Act. Upon the request of
any such Person, the Company shall deliver to such Person a written
certification of a duly authorized officer as to whether it has complied with
the preceding sentence. As long as any Purchaser owns Securities, if the Company
is not

 

19



--------------------------------------------------------------------------------

required to file reports pursuant to such laws, it will prepare and furnish to
the Purchasers and make publicly available in accordance with paragraph (c) of
Rule 144 such information as is required for the Purchasers to sell the
Securities under Rule 144. The Company further covenants that it will take such
further action as any holder of Securities may reasonably request, all to the
extent required from time to time to enable such Person to sell such Securities
without registration under the Securities Act within the limitation of the
exemptions provided by Rule 144.

 

4.4 Integration. The Company shall not, and shall use its best efforts to ensure
that no Affiliate of the Company shall, sell, offer for sale or solicit offers
to buy or otherwise negotiate in respect of any security (as defined in Section
2 of the Securities Act) that would be integrated with the offer or sale of the
Securities in a manner that would require the registration under the Securities
Act of the sale of the Securities to the Purchasers, or that would be integrated
with the offer or sale of the Securities for purposes of the rules and
regulations of any Trading Market.

 

4.5 Reservation and Listing of Securities.

 

(a) The Company shall maintain a reserve from its duly authorized shares of
Common Stock for issuance pursuant to the Transaction Documents in such amount
as may be required to fulfill its obligations in full under the Transaction
Documents.

 

(b) If, on any date, the number of authorized but unissued (and otherwise
unreserved) shares of Common Stock (the “Remaining Authorized Shares”) is less
than 125% of (i) the Actual Minimum on such date, minus (ii) the number of
shares of Common Stock previously issued pursuant to the Transaction Documents,
then the Board of Directors of the Company shall use its best efforts to amend
the Company’s certificate or articles of incorporation to increase the number of
authorized but unissued shares of Common Stock to at least the Required Minimum
at such time (minus the number of shares of Common Stock previously issued
pursuant to the Transaction Documents), as soon as possible and in any event not
later than the 90th day after such date; provided that the Company will not be
required at any time to authorize a number of shares of Common Stock greater
than the maximum remaining number of shares of Common Stock that could possibly
be issued after such time pursuant to the Transaction Documents.

 

(c) If, at the time any Purchaser requests an exercise or conversion of any
Securities, the Actual Minimum minus the number of shares of Common Stock
previously issued pursuant to the Transaction Documents exceeds the Remaining
Authorized Shares, then the Company shall issue to the Purchaser requesting such
exercise or conversion a number of Underlying Shares not exceeding such
Purchaser’s pro-rata portion of the Remaining Authorized Shares (based on such
Purchaser’s share of the aggregate purchase price paid hereunder and provided
that the number of Remaining Authorized Shares issued to such Purchaser shall
not exceed the difference between (x) such Purchaser’s pro rata

 

20



--------------------------------------------------------------------------------

portion (vis-à-vis other Purchasers) of the difference between (i) the Actual
Minimum and (ii) the total number of Remaining Authorized Shares prior to the
issuance by the Company of any Underlying Shares and (y) the total number of
Underlying Shares issued to such Purchaser as of the date of such exercise or
conversion), and the remainder of the Underlying Shares issuable in connection
with such exercise or conversion (if any) shall constitute “Excess Shares”
issuable only in accordance with the procedures described in Section 4.5(g)
below.

 

(d) The Company shall (i) in the time and manner required by each Trading
Market, prepare and file with such Trading Market an additional shares listing
application covering a number of shares of Common Stock at least equal to the
greater of (A) the Required Minimum on the Closing Date and (B) the Required
Minimum on the date of such application, (ii) take all steps necessary to cause
such shares of Common Stock to be approved for listing on each Trading Market as
soon as possible thereafter, (iii) provide to the Purchasers evidence of such
listing, and (iv) maintain the listing of such Common Stock on each such Trading
Market or another Eligible Market.

 

(e) If, on any date, the number of shares of Common Stock previously listed on a
Trading Market is less than 125% of the Actual Minimum on such date, then the
Company shall take the necessary actions to list on such Trading Market, as soon
as reasonably possible, a number of shares of Common Stock at least equal to the
Required Minimum on such date; provided that the Company will not be required at
any time to list a number of shares of Common Stock greater than the maximum
number of shares of Common Stock that could possibly be issued pursuant to the
Transaction Documents.

 

(f) Notwithstanding anything to the contrary in any of the Transaction
Documents, the maximum number of shares of Common Stock that the Company may
issue on the Closing Date pursuant to the Transaction Documents at an effective
purchase price less than the Closing Price on the Trading Day immediately
preceding the Closing Date equals 19.999% of the Common Stock outstanding on
such date (the “Issuable Maximum”), unless the Company obtains shareholder
approval in accordance with the rules and regulations of such Trading Market.
If, at the time any Purchaser requests an exercise or conversion of any
Securities, the Actual Minimum (excluding any shares issued or issuable at an
effective purchase price in excess of the Closing Price on the Trading Day
immediately preceding the Closing Date) exceeds the Issuable Maximum (and if the
Company has not previously obtained the required shareholder approval), then the
Company shall issue to the Purchaser requesting such exercise or conversion a
number of Underlying Shares of Common Stock not exceeding such Purchaser’s
pro-rata portion of the Issuable Maximum (based on such Purchaser’s share of the
aggregate purchase price paid hereunder and provided that the number of
Underlying Shares issued to such Purchaser shall not exceed the difference
between (x) such Purchaser’s pro rata portion (vis-à-vis other Purchasers) of
the Issuable Maximum and (y) the total number of

 

21



--------------------------------------------------------------------------------

Underlying Shares issued to such Purchaser as of the date of such exercise or
conversion), and the remainder of the Underlying Shares issuable in connection
with such exercise or conversion (if any) shall constitute “Excess Shares”
issuable only in accordance with the procedures described in Section 4.5(g)
below.

 

(g) Any Purchaser whose receipt of Excess Shares upon exercise or conversion of
Securities is restricted based on the number of Remaining Authorized Shares or
the Issuable Maximum shall have the option, by notice to the Company, to require
the Company to use its best efforts to obtain the required shareholder approval
necessary to permit the issuance of such Excess Shares as soon as is possible,
but in any event not later than the 60th day after such notice. No shares of
Common Stock that were issued pursuant to the Transaction Documents may be
entitled to vote to approve the issuance of such Excess Shares.

 

4.6 Conversion and Exercise Procedures. The form of Election to Purchase
included in the Warrants and the form of Conversion Notice included in the
Certificate of Designations set forth the totality of the procedures required in
order to exercise the Warrants or convert the Shares under the Transaction
Documents. Subject to, and in reliance upon, the satisfaction by Purchasers of
all obligations under the Transaction Documents, including but not limited the
obligations described in Section 3.2 of this Agreement and Section 6 of the
Registration Rights Agreement, no additional legal opinion or other information
or instructions shall be necessary to enable the Purchasers to exercise their
Warrants or convert their Shares. The Company shall honor exercises of the
Warrants and conversions of the Shares and shall deliver Underlying Shares in
accordance with the terms, conditions and time periods set forth in the
Transaction Documents.

 

4.7 Intentionally Omitted.

 

4.8 Securities Laws Disclosure; Publicity. The Company shall no later than 8:30
a.m., New York City time on June 3, 2005, issue a press release acceptable to
the Purchasers disclosing all material terms of the transactions contemplated
hereby (the “Press Release”). On the Closing Date or the first Business Day
thereafter, the Company shall file a Current Report on Form 8-K with the
Commission (the “8-K Filing”) describing the terms of the transactions
contemplated by the Transaction Documents and including as exhibits to such
Current Report on Form 8-K this Agreement and the form of Warrants, in the form
required by the Exchange Act. Thereafter, the Company shall timely file any
filings and notices required by the Commission or applicable law with respect to
the transactions contemplated hereby and, if any disclosure therein differs
materially from that which is contained in the 8-K Filing, provide copies
thereof to the Purchasers promptly after filing. The Company and the Purchasers
shall consult with each other in issuing any press releases or otherwise making
public statements or filings and other communications with the Commission or any
regulatory agency or Trading Market with respect to the transactions
contemplated hereby, and neither party shall issue any such press release or
otherwise make any such public statement, filing or other communication without
the prior consent of the other, except if such disclosure is required by law, in
which case the disclosing party shall promptly provide the other party with
prior notice of such public

 

22



--------------------------------------------------------------------------------

statement, filing or other communication. Notwithstanding the foregoing, the
Company shall not publicly disclose the name of any Purchaser, or include the
name of any Purchaser in any filing with the Commission or any regulatory agency
or Trading Market, without the prior written consent of such Purchaser, except
to the extent such disclosure (but not any disclosure as to the controlling
Persons thereof) is required by law or Trading Market regulations, in which case
the Company shall provide the Purchasers with prior notice of such disclosure.

 

4.9 Use of Proceeds. The Company shall use the net proceeds from the sale of the
Securities hereunder for working capital purposes and not for the satisfaction
of any portion of the Company’s debt (other than payment of trade payables and
accrued expenses in the ordinary course of the Company’s business and prior
practices), to redeem any Company equity or equity-equivalent securities or to
settle any outstanding litigation.

 

4.10 Reimbursement. If any Purchaser or any of its Affiliates or any officer,
director, partner, controlling person, employee or agent of a Purchaser or any
of its Affiliates (a “Related Person”) becomes involved in any capacity in any
Proceeding brought by or against any Person in connection with or as a result of
the transactions contemplated by the Transaction Documents, the Company will
indemnify and hold harmless such Purchaser or Related Person for its reasonable
legal and other expenses (including the costs of any investigation, preparation
and travel) and for any Losses incurred in connection therewith, as such
expenses or Losses are incurred, excluding only Losses that result directly from
such Purchaser’s or Related Person’s gross negligence or willful misconduct. In
addition, the Company shall indemnify and hold harmless each Purchaser and
Related Person from and against any and all Losses, as incurred, arising out of
or relating to any breach by the Company of any of the representations,
warranties or covenants made by the Company in this Agreement or any other
Transaction Document, or any allegation by a third party that, if true, would
constitute such a breach. The conduct of any Proceedings for which
indemnification is available under this paragraph shall be governed by Section
5(c) of the Registration Rights Agreements. The indemnification obligations of
the Company under this paragraph shall be in addition to any liability that the
Company may otherwise have and shall be binding upon and inure to the benefit of
any successors, assigns, heirs and personal representatives of the Purchasers
and any such Related Persons. The Company also agrees that neither the
Purchasers nor any Related Persons shall have any liability to the Company or
any Person asserting claims on behalf of or in right of the Company in
connection with or as a result of the transactions contemplated by the
Transaction Documents, except to the extent that any Losses incurred by the
Company result from such Purchaser’s violation of law, material breach of this
Agreement or the gross negligence or willful misconduct of the applicable
Purchaser or Related Person in connection with such transactions. If the Company
breaches its obligations under any Transaction Document, then, in addition to
any other liabilities the Company may have under any Transaction Document or
applicable law, the Company shall pay or reimburse the Purchasers on demand for
all costs of collection and enforcement (including reasonable attorneys fees and
expenses). Without limiting the generality of the foregoing, the Company
specifically agrees to reimburse the Purchasers on demand for all costs of
enforcing the indemnification obligations in this paragraph.

 

4.11 Default Interest. If the Company fails to make any cash payment required by
any Transaction Document in full when due, then the Company shall pay interest

 

23



--------------------------------------------------------------------------------

thereon at a rate of 12% per annum (or such lesser maximum rate that is
permitted to be paid under applicable law) from the date such payment was due
until such amount, plus all such interest thereon, is paid in full.

 

4.12 Rights of Shareholders. Each time the Company delivers a notice or other
communication to holders of the Common Stock it will contemporaneously deliver a
copy of such notice or communication to the Purchasers.

 

4.13 MFN Provision. If any time prior to the date on which the Company has
consummated one or more equity financings with gross proceeds to the Company of
more than $24,000,000 following the Closing Date, the Company or any Subsidiary
of the Company offers to issue or issues to any Person any security of the
Company or any Subsidiary of the Company, then the Company shall offer to each
Purchaser the right to exchange all or a portion of the Series C Preferred Stock
then held by such Purchaser valued at the then Stated Value (as defined in the
Certificate of Designations), plus accumulated and unpaid dividends, of such
Series C Preferred Stock for such security. Such offer shall made at the same
time and in the same manner as if such offer is being made to any other
potential purchaser of such security. Each Purchaser shall have 20 Trading Days
to review the offer and determine whether it wants to exchange all or any
portion of the Series C Preferred Stock.

 

4.14 Series B Preferred Stock. The Company hereby represents and warrants that
the issuance of the Series B Preferred Stock pursuant to the Securities Purchase
Agreement dated May 20, 2005 between the Company and the purchasers therein has
closed and the Company agrees that it shall not increase the authorized number
of shares of Series B Preferred Stock or issue greater than 15,000 shares of
Series B Preferred Stock, without the prior written consent of the holders of a
majority of the Series B Preferred Stock.

 

4.15 Shareholders Rights Plan. In the event that a shareholders rights plan is
adopted by the Company, no claim will be made or enforced by the Company or any
other Person that any Purchaser is an “Acquiring Person” under any such plan or
in any way could be deemed to trigger the provisions of such plan by virtue of
receiving Securities under the Transaction Documents.

 

4.16 Waiver of Right of First Refusal. Each of the Purchasers that are parties
to that certain Securities Purchase Agreement dated December 19, 2004 (“December
Agreement”) between the Company and Iroquois Capital LP, Cranshire Capital, L.P,
Omicron Master Trust, DKR Soundshore Oasis Holding Fund Ltd., Bluegrass Growth
Fund LP and Bluegrass Growth Fund, Ltd. hereby waive their right of first
refusal pursuant to Section 4.5(b) of the December Agreement as such right
relates to the offer and sale of the Shares and Warrants pursuant to this
Agreement.

 

24



--------------------------------------------------------------------------------

ARTICLE V

CONDITIONS

 

5.1 Conditions Precedent to the Obligations of the Purchasers. The obligation of
each Purchaser to acquire Securities at the Closing is subject to the
satisfaction or waiver by such Purchaser, at or before the Closing, of each of
the following conditions:

 

(a) Representations and Warranties. The representations and warranties of the
Company contained herein shall be true and correct in all material respects as
of the date when made and as of the Closing as though made on and as of such
date;

 

(b) Performance. The Company and each other Purchaser shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by the Transaction Documents to be performed, satisfied
or complied with by it at or prior to the Closing;

 

(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents;

 

(d) No Suspensions of Trading in Common Stock; Listing. Trading in the Common
Stock shall not have been suspended by the Commission or any Trading Market
(except for any suspensions of trading of not more than one Trading Day solely
to permit dissemination of material information regarding the Company) at any
time since the date of execution of this Agreement, and the Common Stock shall
have been at all times since the date hereof listed for trading on an Eligible
Market;

 

(e) Adverse Changes. Since the date of execution of this Agreement, no event or
series of events shall have occurred that reasonably could be expected to have
or result in a Material Adverse Effect.

 

5.2 Conditions Precedent to the Obligations of the Company. The obligation of
the Company to sell Securities at the Closing is subject to the satisfaction or
waiver by the Company, at or before the Closing, of each of the following
conditions:

 

(a) Representations and Warranties. The representations and warranties of the
Purchasers contained herein shall be true and correct in all material respects
as of the date when made and as of the Closing Date as though made on and as of
such date;

 

(b) Performance. The Purchasers shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
the Transaction Documents to be performed, satisfied or complied with by the
Purchasers at or prior to the Closing; and

 

(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or

 

25



--------------------------------------------------------------------------------

endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by the
Transaction Documents.

 

ARTICLE VI

MISCELLANEOUS

 

6.1 Termination. This Agreement may be terminated by the Company or any
Purchaser, by written notice to the other parties, if the Closing has not been
consummated by the third trading day following the date of this Agreement;
provided that no such termination will affect the right of any party to sue for
any breach by the other party (or parties).

 

6.2 Fees and Expenses. At the Closing, the Company shall pay to Iroquois
Capital, L.P., an aggregate of $25,000 for their legal fees and expenses
incurred in connection with the preparation and negotiation of the Transaction
Documents, of which amount $10,000 has been previously paid by the Company. In
lieu of the foregoing payments, the Iroquois Capital, L.P. may retain the amount
of such payments instead of delivering such amounts to the Company at the
Closing. Except as expressly set forth in the Transaction Documents to the
contrary, each party shall pay the fees and expenses of its advisers, counsel,
accountants and other experts, if any, and all other expenses incurred by such
party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement. The Company shall pay all transfer agent fees,
stamp taxes and other taxes and duties levied in connection with the issuance of
any Securities.

 

6.3 Entire Agreement. The Transaction Documents, together with the Exhibits and
Schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules. At or
after the Closing, and without further consideration, the Company will execute
and deliver to the Purchasers such further documents as may be reasonably
requested in order to give practical effect to the intention of the parties
under the Transaction Documents.

 

6.4 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number
specified in this Section prior to 6:30 p.m. (New York City time) on a Trading
Day, (b) the next Trading Day after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number specified in
this Section on a day that is not a Trading Day or later than 6:30 p.m. (New
York City time) on any Trading Day, (c) the Trading Day following the date of
mailing, if sent by U.S. nationally recognized overnight courier service, or (d)
upon actual receipt by the party to whom such notice is required to be given.
The addresses for such notices and communications are those set forth on the
signature pages hereof, or such other address as may be designated in writing
hereafter, in the same manner, by such Person.

 

26



--------------------------------------------------------------------------------

6.5 Amendments; Waivers. No provision of this Agreement may be waived or amended
except in a written instrument signed, in the case of an amendment, by the
Company and the holders of at least 50.1% of the outstanding Shares or, in the
case of a waiver, by the party against whom enforcement of any such waiver is
sought. No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of either party
to exercise any right hereunder in any manner impair the exercise of any such
right.

 

6.6 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 

6.7 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Purchasers. Any Purchaser may assign
its rights under this Agreement and the Registration Rights Agreement to any
Person to whom such Purchaser assigns or transfers any Securities, provided that
such assignee agrees in writing to be bound by the provisions of those
Agreements.

 

6.8 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except that each Related Person is an intended third party beneficiary
of Section 4.10 and may enforce the provisions of such Section directly against
the Company.

 

6.9 Governing Law; Venue; Waiver Of Jury Trail. THE CORPORATE LAWS OF THE STATE
OF NEVADA SHALL GOVERN ALL ISSUES CONCERNING THE RELATIVE RIGHTS OF THE COMPANY
AND ITS STOCKHOLDERS. ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY,
ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE
AND FEDERAL COURTS SITTING IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN, FOR
THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR WITH ANY
TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED HEREIN (INCLUDING WITH RESPECT TO
THE ENFORCEMENT OF ANY OF THE TRANSACTION DOCUMENTS), AND HEREBY IRREVOCABLY
WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING, ANY CLAIM
THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH COURT, THAT
SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER. EACH PARTY HEREBY IRREVOCABLY
WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING SERVED IN ANY
SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF VIA REGISTERED OR
CERTIFIED MAIL OR OVERNIGHT

 

27



--------------------------------------------------------------------------------

DELIVERY (WITH EVIDENCE OF DELIVERY) TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR
NOTICES TO IT UNDER THIS AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE
GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE THEREOF. NOTHING CONTAINED
HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY
MANNER PERMITTED BY LAW. THE COMPANY HEREBY WAIVES ALL RIGHTS TO A TRIAL BY
JURY.

 

6.10 Survival. The representations, warranties, agreements and covenants
contained herein shall survive the Closing and the delivery, conversion and/or
exercise of the Securities, as applicable.

 

6.11 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.

 

6.12 Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

6.13 Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever any Purchaser exercises a right, election, demand or option
under a Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then such Purchaser may rescind
or withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights.

 

6.14 Replacement of Securities. If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested. The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement Securities.

 

6.15 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Purchasers
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agrees to waive in any action for
specific performance of any such obligation the defense that a remedy at law
would be adequate.

 

28



--------------------------------------------------------------------------------

6.16 Payment Set Aside. To the extent that the Company makes a payment or
payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

 

6.17 Usury. Notwithstanding any provision to the contrary contained in any
Transaction Document, it is expressly agreed and provided that the total
liability of the Company under the Transaction Documents for payments in the
nature of interest shall not exceed the maximum lawful rate authorized under
applicable law (the “Maximum Rate”), and, without limiting the foregoing, in no
event shall any rate of interest or default interest, or both of them, when
aggregated with any other sums in the nature of interest that the Company may be
obligated to pay under the Transaction Documents exceed such Maximum Rate. It is
agreed that if the maximum contract rate of interest allowed by law and
applicable to the Transaction Documents is increased or decreased by statute or
any official governmental action subsequent to the date hereof, the new maximum
contract rate of interest allowed by law will be the Maximum Rate of interest
applicable to the Transaction Documents from the effective date forward, unless
such application is precluded by applicable law. If under any circumstances
whatsoever, interest in excess of the Maximum Rate is paid by the Company to any
Purchaser with respect to indebtedness evidenced by the Transaction Documents,
such excess shall be applied by such Purchaser to the unpaid principal balance
of any such indebtedness or be refunded to the Company, the manner of handling
such excess to be at such Purchaser’s election.

 

6.18 Independent Nature of Purchasers’ Obligations and Rights as Among the
Purchasers. The obligations of each Purchaser under any Transaction Document are
several and not joint with the obligations of any other Purchaser, and no
Purchaser shall be responsible in any way for the performance of the obligations
of any other Purchaser under any Transaction Document. The decision of each
Purchaser to purchase Securities pursuant to this Agreement has been made by
such Purchaser independently of any other Purchaser and independently of any
information, materials, statements or opinions as to the business, affairs,
operations, assets, properties, liabilities, results of operations, condition
(financial or otherwise) or prospects of the Company or of the Subsidiary which
may have been made or given by any other Purchaser or by any agent or employee
of any other Purchaser, and no Purchaser or any of its agents or employees shall
have any liability to any other Purchaser (or any other Person) relating to or
arising from any such information, materials, statements or opinions. Nothing
contained herein or in any Transaction Document, and no action taken by any
Purchaser pursuant thereto, shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated

 

29



--------------------------------------------------------------------------------

by the Transaction Document. The Company hereby confirms that it understands and
agrees that the Purchasers are not acting as a “group” as that term is used in
Section 13(d) of the Exchange Act. Each Purchaser acknowledges that no other
Purchaser has acted as agent for such Purchaser in connection with making its
investment hereunder and that no other Purchaser will be acting as agent of such
Purchaser in connection with monitoring its investment hereunder. Each Purchaser
shall be entitled to independently protect and enforce its rights, including
without limitation the rights arising out of this Agreement or out of the other
Transaction Documents, and it shall not be necessary for any other Purchaser to
be joined as an additional party in any proceeding for such purpose. Each
Purchaser represents that it has been represented by its own separate legal
counsel in its review and negotiations of this Agreement and the Transaction
Documents and each party represents and confirms that Proskauer Rose LLP
represents only Iroquois Capital LP in connection with this Agreement and the
other Transaction Documents.

 

6.19 Adjustments in Share Numbers and Prices. In the event of any stock split,
subdivision, dividend or distribution payable in Common Shares (or other
securities or rights convertible into, or entitling the holder thereof to
receive directly or indirectly Common Shares), combination or other similar
recapitalization or event occurring after the date hereof, each reference in any
Transaction Document to a number of shares or a price per share shall be amended
to appropriately account for such event.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGES FOLLOW]

 

30



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

GLOBAL EPOINT, INC. By:  

/s/ Toresa Lou

--------------------------------------------------------------------------------

Name:   Toresa Lou Title:   CEO

 

Address for Notice:

[                                                             ]

[                                                             ]

Facsimile No.:[                    ]

Telephone No.:[                    ]

Attn: [        ]

 

With a copy to:

 

[                    ]

[                    ]

Facsimile No.: [    ]

Telephone No.: [    ]

Attn: [    ].

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOR PURCHASERS FOLLOWS

 

31



--------------------------------------------------------------------------------

Omicron Master Trust.

By:

 

/s/ Bruce Bernstein

--------------------------------------------------------------------------------

Name:

  Bruce Bernstein

Title:

  Managing Partner

Address for Notice:

650 5th Ave., 24th Floor

New York, NY 10019

Facsimile No.:212 258-2315

Telephone No.: 212 258-2302

Attn: Brian Daly

With a copy to:

Proskauer Rose LLP

1585 Broadway

New York, New York 10036-8299

Facsimile No.: (212) 969-2900

Telephone No.: (212) 969-3000

Attn: Adam J. Kansler, Esq.

 

32



--------------------------------------------------------------------------------

Iroquois Master Fund Ltd.

By:

 

/s/ Joshua Silverman

--------------------------------------------------------------------------------

Name:

  Joshua Silverman

Title:

  Authorized Signatory

Address for Notice:

Facsimile No.:

Telephone No.:

Attn:

With a copy to:

Proskauer Rose LLP

1585 Broadway

New York, New York 10036-8299

Facsimile No.: (212) 969-2900

Telephone No.: (212) 969-3000

Attn: Adam J. Kansler, Esq.

 

33



--------------------------------------------------------------------------------

Nite Capital LP

By:

 

/s/ Keith A. Goodman

--------------------------------------------------------------------------------

Name:

  Keith A. Goodman

Title:

  Manager of the General Partner

Address for Notice:

100 East Cook Ave. Ste. 201

Libertyville, IL 60048

Facsimile No.: 847-968-2648

Telephone No.: 847-968-2655

Attn: Keith Goodman

 

34



--------------------------------------------------------------------------------

Smithfield Fiduciary LLC

By:

 

/s/ Adam J. Chill

--------------------------------------------------------------------------------

Name:

  Adam J. Chill

Title:

  Authorized Signatory

Address for Notice:

c/o Highbridge Capital Management, LLC

9 West 57th Street, 27th Floor

New York, NY 10019

Facsimile No.: (212) 751-0755

Telephone No.: (212) 287-4720

Attn: Ari J. Storch/Adam J. Chill

 

35



--------------------------------------------------------------------------------

The Tail Wind Fund, Ltd.

By: Tail Wind Advisory & Management Ltd., as Investment Manager

By:

 

/s/ David Crook

--------------------------------------------------------------------------------

Name:

  David Crook

Title:

  CEO

Address for Notice:

[  ]

Facsimile No.:

Telephone No.:

Attn:

 

36



--------------------------------------------------------------------------------

RHP Master Fund, Ltd.

By: Rock Hill Investments Management, L.P.

By: RHP General Manager, LLC

By:

 

/s/ Wayne Bloch

--------------------------------------------------------------------------------

Name:

  Wayne Bloch

Title:

  Managing Partner

Address for Notice:

[  ]

Facsimile No.: 610-949-9600

Telephone No.: 610-949-9700

Attn: Keith Marlowe

 

37



--------------------------------------------------------------------------------

Cranshire Capital, L.P.

By:

 

/s/ Mitchell P. Kopin

--------------------------------------------------------------------------------

Name:

  Mitchell P. Kopin

Title:

  President of the General Partner

Address for Notice:

666 Dundee Rd., Suite 1901

Northbrook, IL 60062

Facsimile No.: 847-562-9031

Telephone No.: 847-562-9030

Attn: Mitchell Kopin

 

38



--------------------------------------------------------------------------------

DKR Soundshore Oasis Holding Fund Ltd.

By:

 

/s/ Brad Caswell

--------------------------------------------------------------------------------

Name:

  Brad Caswell

Title:

  Director

Address for Notice:

c/o DKR Capital Partners L.P.

1281 East Main Street

Stamford, CT 06902

Tel: 203-324-8378

Fax: 203-674-4737

Attn: Rajni Narasi

 

39



--------------------------------------------------------------------------------

Enable Growth Partners LP

By:

 

/s/ Brendan O’Neil

--------------------------------------------------------------------------------

Name:

  Brendan O’Neil

Title:

  Principal

Address for Notice:

One Ferry Building, Suite 255

San Francisco, CA 94111

Facsimile No.: 415-677-1580

Telephone No.: 415-677-1578

Attn: Brendan O’Neil

 

40



--------------------------------------------------------------------------------

Enable Opportunity Partners LP

By:

 

/s/ Brendan O’Neil

--------------------------------------------------------------------------------

Name:

  Brendan O’Neil

Title:

  Principal

Address for Notice:

One Ferry Building, Suite 255

San Francisco, CA 94111

Facsimile No.: 415-677-1580

Telephone No.: 415-677-1578

Attn: Brendan O’Neil

 

41



--------------------------------------------------------------------------------

Schedule A

 

PURCHASERS

 

PURCHASERS

--------------------------------------------------------------------------------

   SHARES


--------------------------------------------------------------------------------

   WARRANT
SHARES


--------------------------------------------------------------------------------

   PURCHASE
PRICE


--------------------------------------------------------------------------------

   Additional
Shares


--------------------------------------------------------------------------------

                                                                 

TOTAL

                   